Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “wherein a ratio of an amount by weight of the phenolic stabilizer to a total amount of the at least two stabilizers is from 0.45 to 0.75 by weight”, which is oddly worded. Recitation of “wherein a ratio of an amount by weight of the phenolic stabilizer to a total amount by weight of the at least two stabilizers is from 0.45 to 0.75 .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite “wherein a ratio of an amount by weight of the phenolic stabilizer to a total amount of the at least two stabilizers is from 0.45 to 0.75 by weight”. It is unclear whether “total amount of the at least two stabilizers” is referring to what is contained within the “flame retardant composition” or to that contained within the “extruded polystyrene foam”. Therefore, the scope of the claim is unclear. 
As claims 3 and 5-16 depend from claim 1, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 9-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855).
Regarding Claims 1, 3, 14, and 17, Kram teaches methods of making extruded polystyrene foams (Abstract; Examples) and describes examples where a masterbatch flame retardant composition comprising brominated styrene-butadiene block copolymer, general purpose grade polystyrene resin, and stabilizer mixture (epoxy cresol novolac resin, epoxidized soybean oil, and alkyl phosphite anitioxidant) is created and subsequently, extrusion-foaming a mixture of the flame retardant composition, styrenic resin, and foaming agent occurs (Page 11). With respect to melt/kneading temperature, Kram teaches heating the blend of styrenic polymer/brominated styrene-butadiene polymer at temperatures ranging from 180-280 degrees C (Page 2, Lines 26-34), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art Kram suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kram. See MPEP 2123.
Kram teaches other stabilizers can be added (Page 9, Lines 25-36), but differs from the subject matter claimed in that phenolic stabilizer is not included. Dexter teaches phenol-containing stabilizers procures stabilization against oxidative deterioration in synthetic polymer substances such as polystyrenes (Col. 1, Lines 16-20; Col. 2, Lines 29-60). Accordingly, it would have been obvious to one of ordinary skill in the art to further incorporate the phenolic stabilizers of Dexter within the polystyrene foams of Kram because doing so would procure stabilization against oxidative deterioration as taught by Dexter.
Kram teaches examples where the masterbatch comprises 50 wt% of brominated polymer (Page 11) and indicates 0.4-7.5 parts by weight of brominated flame retardant relative to 100 pbw of styrene resin are preferably used within final foam (Page 6, Lines 15-29). Therefore, Kram implies embodiments where the foam is created from roughly 0.8-15 wt% of masterbatch.  
Kram teaches the stabilizers are added when making masterbatch composition (Page 11).  Kram teaches the phosphite stabilizer is present at preferably 0.01-2 pbw per 100 pbw of styrenic polymer (Page 8, Lines  25-32) and epoxy compound is present at preferably 0.01-2 pbw per 100 pbw of styrenic polymer (Page 9, Lines 18-24). Dexter teaches in general 0.005-10 wt% of phenolic stabilizer is used per weight of stabilized composition (Col. 2, Lines 61-63). Accordingly, the combination of references is seen to 
With respect to 5 wt% TGA characteristics, the present specification indicates masterbatches containing roughly 1.8-3.2 wt% of epoxy compound and 0.19-0.31 wt% of phosphite compound procures the 5 wt% TGA values at issue (Table 1). The presence of phenolic antioxidant does not appear to effect 5 wt% TGA values (compare Comparative Example 1 and Comparative Example 2 of Table 1). Since Kram is seen to obviate masterbatches using the same stabilizers in the same concentrations as described within the instant specification, the claimed 5 wt% TGA characteristics are seen to necessarily be present in such masterbatches in the absence of evidence to the contrary.
Regarding Claims 9 and 10, Kram teaches the blowing agents used are a mixture comprising isobutane (saturated hydrocarbon having 4 carbon atoms) and carbon dioxide (Table 1). 
Regarding Claim 11, Kram teaches the foams exhibit flame retardancy properties (Page 1). Though not measuring flame retardancy in accordance with JIS A9511, it is noted Kram uses the same flame retardant (brominated styrene-butadiene polymer) in the same concentration within the same polymer (polystyrene) as disclosed/claimed within the present application. Since Kram is seen to disclose a Kram’s foam necessarily pass the burning test in occordance with JIS A9511 in the absence of evidence to the contrary.
Regarding Claim 13, the examples of Kram use polystyrene homopolymers for both first and second styrenic resins (Page 11, Lines 15-35). Alternatively, Kram teaches a variety of styrenic resins can be used with polystyrene homopolymers being most preferred (Page 3, Lines 32-36). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize polystyrene homopolymers as first and second styrenic resin, thereby predictably affording workable polystyrene foams in accordance with the teachings of Kram. 
Regarding Claims 15 and 16, the examples of Kram comprise epoxy cresol novolac resin and phosphite antioxidant (Page 10, Line 28 to Page 12, Line 10). Kram indicates the phosphite antioxidant is preferably di-(2,4-di-(t-butyl)phenyl)pentaerythritol diphosphite (Page 8, Lines 20-24), which is synonymous with 3,9-bis(2,4-di-t-butylphenoxy)-2,4,8,10-tetraoxy-3,9-diphosphaspiro[5.5]undecane. Dexter teaches phenol-containing stabilizers such as tetra[methylene-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]methane (Col. 6, Lines 5-6). Tetra[methylene-3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]methane is synonymous with pentaerythritol tetrakis[3-(3’,5’-di-tert-butyl-4’-hydroxyphenyl)propionate. 
With regards to the total amount of stabilizers, Kram teaches embodiments where phosphite stabilizer is present at 1-40 pbw per 100 pbw of polystyrene resin (Page 8, Lines 25-32) and where epoxy stabilizer is present at 1-40 pbw per 100 pbw of polystyrene resin (Page 9, Lines 18-24). Dexter teaches phenol-containing antioxidant .
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855) and Onishi (US 2006/0047049 A1).
The discussion regarding Kram and Dexter within ¶ 10-19 is incorporated herein by reference. 
Regarding Claims 5 and 6, Kram differs from the subject matter claimed in that a radical generating compound is not disclosed within the examples. Onishi teaches flame retardant polystyrene compositions comprising brominated flame retardants (Abstract; ¶ 27) and notes including a free radical generator such as 2,3-dimethyl-2,3-diphenylbutane and a phthalocyanine can retain flame retardancy levels while saving on brominated flame retardant (Abstract; ¶ 5,11). It would have been obvious to one of ordinary skill in the art to utilize the free radical generator/phthalocyanine combinations of Onishi within the compositions of Kram because doing so would retain flame retardancy levels while saving on brominated flame retardant as taught by Onishi (Abstract; ¶ 5,11). Onishi teaches 0.05-15 pbw of 2,3-dimethyl-2,3-
Regarding Claims 7 and 8, Kram differs from the subject matter claimed in that Kram does not disclose an example containing a phosphoric acid ester or phosphine oxide. Onishi teaches flame retardant polystyrene compositions comprising brominated flame retardants (Abstract; ¶ 27) and notes a portion of brominated flame retardant can be replaced with phosphorus-based flame retardants such as triphenyl phosphate to save brominated flame retardant (¶ 28). It would have been obvious to one of ordinary skill in the art to replace a portion of Kram’s brominated flame retardant with triphenyl phosphate because doing so would save on the amount of brominated flame retardant present within Kram’s compositions as taught by Onishi.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855) and King (US 2008/0287559 A1).
The discussion regarding Kram and Dexter within ¶ 10-19 is incorporated herein by reference. 
Regarding Claims 11 and 12, although Kram does not probe the flame retardancy in accordance with JIS A9511 or limited oxygen index (LOI), King teaches the content of the brominated styrene-butadene flame retardant impacts the LOI achieved (Table 7) and teaches a LOI greater than 25% allows extruded polystyrene foams (XPS) to pass standard flame retardancy tests (¶ 4). Therefore, King is seen to indicate the quantity of flame retardant can be adjusted for the purpose of increasing King teaches the content of flame retardant is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to optimize the content of brominated flame retardant of Kram’s foams within the scope of the present claims so as to produce desirable LOI and flame retardancy properties, such as a LOI of 26% or more or passing the burning test in accordance with JIS A9511.
Claims 1, 3, 9-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855) and Kram ‘906 (US 2011/0240906 A1).
The discussion regarding Kram and Dexter within ¶ 10-19 is incorporated herein by reference. 
Alternatively with respect to Claims 1 and 17, alternatively with respect to the 5 wt% TGA characteristic of claims 1 and 17, Kram ‘906 teaches it was known with respect to polystyrene/brominated polystyrene-butadiene mixtures that phosphite and epoxy stabilizers significantly reduce the formation of gels in melt processing and improve thermal stability of the bromine-containing polymer (¶ 5-12, 67-68). Kram ‘906 teaches the type and content of phosphite and epoxy compounds used raises the 5 wt% TGA loss temperature of brominated styrene-butadiene copolymer (¶ 62-64; Table 1). Kram ‘906 indicates the 5 wt% TGA loss characteristic is indicative of the stabilizers In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal contents of the phosphite/epoxy stabilizers within Kram’s masterbatches, thereby affording desirable gel inhibiting/thermal stability characteristics, such as a 5 wt% TGA value of 255-270 degrees Celsius.  
The remaining limitations of claims 1, 3, 9-11, and 13-17 are adequately addressed above within ¶ 10-19, the disclosure of which is incorporated herein by reference.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855), Kram ‘906 (US 2011/0240906 A1), and Onishi (US 2006/0047049 A1).
The discussion regarding Kram, Dexter, and Kram ‘906 within ¶ 28-30 is incorporated herein by reference. 
Regarding Claims 5 and 6, Kram differs from the subject matter claimed in that a radical generating compound is not disclosed within the examples. Onishi teaches flame retardant polystyrene compositions comprising brominated flame retardants (Abstract; ¶ 27) and notes including a free radical generator such as 2,3-dimethyl-2,3-diphenylbutane and a phthalocyanine can retain flame retardancy levels while saving on brominated flame retardant (Abstract; ¶ 5,11). It would have been obvious to one of ordinary skill in the art to utilize the free radical generator/phthalocyanine combinations of Onishi within the compositions of Kram because doing so would retain flame Onishi (Abstract; ¶ 5,11). Onishi teaches 0.05-15 pbw of 2,3-dimethyl-2,3-diphenylbutane+phthalocyanine is used relative to brominated flame retardant, whereby the ratio ranges from 95:5 to 5:95 (¶ 9). Therefore, the combination of references suggests overlapping concentration ranges.
Regarding Claims 7 and 8, Kram differs from the subject matter claimed in that Kram does not disclose an example containing a phosphoric acid ester or phosphine oxide. Onishi teaches flame retardant polystyrene compositions comprising brominated flame retardants (Abstract; ¶ 27) and notes a portion of brominated flame retardant can be replaced with phosphorus-based flame retardants such as triphenyl phosphate to save brominated flame retardant (¶ 28). It would have been obvious to one of ordinary skill in the art to replace a portion of Kram’s brominated flame retardant with triphenyl phosphate because doing so would save on the amount of brominated flame retardant present within Kram’s compositions as taught by Onishi.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kram (WO 2012/082332 A1) in view of Dexter (U.S. Pat. No. 3,285,855), Kram ‘906 (US 2011/0240906 A1), and King (US 2008/0287559 A1).
The discussion regarding Kram, Dexter, and Kram ‘906 within ¶ 28-30 is incorporated herein by reference. 
Regarding Claims 11 and 12, although Kram does not probe the flame retardancy in accordance with JIS A9511 or limited oxygen index (LOI), King teaches the content of the brominated styrene-butadene flame retardant impacts the LOI achieved (Table 7) and teaches a LOI greater than 25% allows extruded polystyrene King is seen to indicate the quantity of flame retardant can be adjusted for the purpose of increasing LOI and facilitating the passing for flame retardant tests. In light of this, it is the examiner's position that King teaches the content of flame retardant is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to optimize the content of brominated flame retardant of Kram’s foams within the scope of the present claims so as to produce desirable LOI and flame retardancy properties, such as a LOI of 26% or more or passing the burning test in accordance with JIS A9511.
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Applicant generally disputes the Examiner’s finding that the content of phenolic stabilizer does not appear to influence the 5 wt% TGA characteristic of the flame retardant composition. Namely, Applicant argues comparative example 2 uses a ratio of 0.8 which is outside the scope of the claims and reasons the data establishes the range of phenolic stabilizer affects the characteristics of the polystyrene foam. 
This is not found persuasive. Firstly, Applicant’s argument is generally confusing as the 5 wt% TGA characteristic is a property of the flame retardant composition used to create polystyrene foams and not of the obtained foam. Turning to Table 1 of the Kram is seen to obviate masterbatches using the same epoxy/phosphite stabilizers in the same concentrations as described within the instant specification, it is unclear exactly how or why the same 5 wt% reduction temperature characteristics would not result. It is also noted an alternative rejection was presented in further view of Kram ‘906, who teaches it was already known with respect to polystyrene/brominated polystyrene-butadiene mixtures that phosphite and epoxy stabilizers significantly reduce the formation of gels in melt processing and improve thermal stability of the bromine-containing polymer (¶ 5-12, 67-68). Kram ‘906 teaches the type and content of phosphite and epoxy compounds used raises the 5 wt% TGA loss temperature of brominated styrene-butadiene copolymer (¶ 62-64; Table 1). 
 Applicant generally argues the cited art does not describe the claimed ratio of phenolic stabilizer. This is not found persuasive as the combination of references would suggest stabilizer concentrations that overlap the ranges claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN E RIETH/Primary Examiner, Art Unit 1764